     Case 2:18-cv-00002-BMM Document 106-5 Filed 10/04/19 Page 1 of 3



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )      Case No. 2:18-CV-0002-BMM
            Plaintiff,              )
      vs.                           )
                                    )
BIG SKY RESORT,                     ) AFFIDAVIT OF AMANDA EGGERT
                                    )
            Defendant.              )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
      Case 2:18-cv-00002-BMM Document 106-5 Filed 10/04/19 Page 2 of 3




STATE OF MONTANA                 )
                                 :SS
COUNTY OF GALLATIN               )

      Amanda Eggert, being duly sworn upon oath, deposes and says:

   1. I am over eighteen years of age, am a resident of Bozeman, Montana, and all

of the following is based on my personal knowledge.

   2. I previously worked as a volunteer ski patroller at Red Lodge Mountain in

Red Lodge, Montana.

   3. After being certified as a Professional Ski Instructor of America, I worked as

a professional ski instructor at Snow Bowl in Missoula, Montana.

   4. I was skiing with John Meyer at Big Sky Resort on December 11, 2015.

   5. I did not see John’s accident. I estimate I was approximately 40 yards uphill

of John when I fell and lost my ski.

   6. John was ahead of me at the time of his accident because we were leap

frogging down the trail. I was not trying to catch up with John. Since I didn’t see

him immediately before he fell, I’m not sure if he was skiing faster than me.

   7. While riding up the Challenger lift, I was not afforded a clear view of the

transition from the ski run to the cat track where John crashed.

   8. I do not fall skiing very often. The reason I was able to see the significant
Case 2:18-cv-00002-BMM Document 106-5 Filed 10/04/19 Page 3 of 3
